DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mark Hollingsworth on March 18, 2022.
Please amend claims 1,7,8,9 and 13 as follows: 
1.  (Currently amended) A millimeter-wave (mmW) imaging system, comprising:
	a mmW source configured to transmit mmW radiation to a target; and
	a mmW imaging device comprising:
	an array of up-converter elements configured to convert backscatter radiation received from the target directly to visible light, the up-converter array having a first surface and a second surface;
	a first focusing lens optically coupled to the first surface of the up-converter array and configured to direct backscatter radiation received from the target to the up-converter elements; 
	an array of photodetectors, the photodetector array having a first surface and a second surface, the first surface of the photodetector array configured to receive visible light emitted by the up-converter elements, and the photodetector array configured to produce electrical signals indicative of an optical image of the target;

a display comprising an array of display pixels coupled to the array of photodetectors, the display configured to convert electrical signals produced by the array of photodetectors to an optical image of the target; 
	a decoder coupled to the array of photodetectors, the decoder configured to decode data encoded in the target configured as an RFID tag; and
	a housing configured for portability and hand-held manipulation by a user, the housing dimensioned to house at least the mmW imaging device, wherein the up-converter array, the first focusing lens, the photodetector array, the optical lens, and the display are axially aligned with one another along a common axis in the housing.

7.  (Currently amended) The system of claim 1, 
	
wherein at least the up-converter array, the optical lens, and the photodetector array are packaged to define an integrated optical-to-electrical converter.

8.  (Currently amended) The system of claim 1, wherein:
	the mmW source is disposed in a first housing; and
	the first housing is physically separable from the [[first]] housing dimensioned to house at least the mmW imaging device.

9.  (Currently amended) The system of claim 1, wherein is disposed in or supported by the housing dimensioned to house at least the mmW imaging device.

13.  (Currently amended) The system of claim 1, wherein:

	is configured to decode data encoded in the chipless RFID tag.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
KOPEIKA (WO 2018015949 A1) is the closest prior art to the disclosed invention. KOPEIKA disclose, 
A millimeter-wave (mmW) imaging system (Fig. 1C-1D, Upconversion system, element 100; Page 2, line 15: “There is provided, in accordance with an embodiment, an upconversion system, comprising: a glow discharge device (GDD) configured to detect signal source radiation, wherein the signal source radiation is at least one of millimeter wave (MMW) radiation and Terahertz (THz) radiation; and, a photodetector configured to measure intensity changes in visible light emitted by said GDD as a result of absorption of the signal source radiation.”), comprising: 
a mmW source configured to transmit mmW radiation to a target (Page 6, line 14: “Light input may be MMW and/or THz radiation emitted by a radiation source 110 directed at an object 153 and may reflect off of object 153 towards GDD 120 as further described herein in Fig. 1C-1D.”); 
and a mmW imaging device (Fig. 1C-1D, Upconversion system, element 100 and Page 2, line 15: “There is provided, in accordance with an embodiment, an upconversion system, comprising: a glow discharge device (GDD) configured to detect signal source radiation, wherein the signal source radiation is at least one of millimeter wave (MMW) radiation and Terahertz (THz) radiation; and, a photodetector configured to measure intensity changes in visible light emitted by said GDD as a result of absorption of the signal source radiation.”) comprising: 
an array of up-converter elements configured to convert backscatter radiation received from the target directly to visible light (Page 6, line 4: “Referring to Fig. 1A showing an upconversion system 100. Upconversion system 100 may comprise a glow discharge detector (GDD) 120, which may be configured to detect MMW and/or THz wave radiation. Upconversion system 100 may comprise a photodetector 130, which may measure the visible light emitted from GDD 120.”; Page 9, line 18: “In certain embodiments, GDD 120 may be a GDD focal point array (FPA), which may enable photodetector to detect and simultaneously image the GDD pixels.”; GDD is performing the function of the array of up-convertor elements), the up-converter array having a first 10surface and a second surface (FIG. 1B where the side of element 120 that is coupled to lens 127 is the “first surface” and the side of element 120 that is coupled to lens 135 is the “second surface”); 
a first focusing lens (FIG. 1B, element 127, “lens”) optically coupled to the first surface of the up-converter array (FIG. 1B the side of element 120 that is coupled to lens 127 is the “first surface”) and configured to direct backscatter radiation received from the target to the up- converter elements (FIG. 1B depicts the radiation reflected off of element 125 to get directed by the lens, 127, to the GDD element, 120); 
and an array of photodetectors (FIG. 1B, element 130 depicts the array of photodetectors; Page 5, line 9: “In certain embodiments, photodetector may be a focal plane array (FPA).”), the photodetector array having a first surface and a 15second surface (FIG. 1E depicts the photodetector 130 to have a “first surface” which is the side coupled to element 120, the GDD, and a “second surface” which is the side coupled to the amplifier elements, 191-193, which lead to the display results), the first surface of the photodetector array configured to receive visible light emitted by the up-converter elements (FIG. 1 B depicts the photo detector array receiving visible light emitted by the GDD), and the photodetector array configured to produce electrical signals indicative of an optical image of the target (Page 9, line 18: “In certain embodiments, GDD 120 may be a GDD focal point array (FPA), which may enable photodetector to detect and simultaneously image the GDD pixels. The image may provide an indication of the GDD's glow, which may be indicative of MMW/THz radiation incident on GDD 120.”).  
an optical lens disposed between the second surface of the up-converter array and the first surface of the photodetector array (FIG. 1B, elements 135 and 145, are optical lens between the second surface of the GDD and the photodetector), the optical lens configured to direct the visible light emitted by the up-converter elements to the array of photodetectors (FIG. 1B depicts lens elements, 135 and 145 directing the visible light emitted from the GDD to the array of photodetectors).  
a display (Page 5, line 6: “In certain embodiments, photodetector 130 may be a charge-couple device (CCD) or complementary metal-oxide- semiconductor (CMOS) camera configured to capture an image of the visible light emitted by GDD 120.”; CMOS cameras contain displays) comprising an array of display pixels coupled to the array of photodetectors (FIG. 4 depicts the imaging result on a display with display pixels; Page 3, line 4: “In certain embodiments, the upconversion system further comprises a processor operatively coupled to the photodetector, the processor configured to analyze imagery captured by the photodetector, and to compute at least one parameter of the signal source radiation based on the imagery.”; therefore, the display processor and display is coupled to the photodetector to produce the image); the display is configured to convert electrical signals produced by the array 25of photodetectors to an optical image of the target (Page 2, line 28: “In certain embodiments, the radiation source is configured to modulate the frequency of the signal source radiation over time, such that a difference in the frequency indicates a distance of each pixel of an image of the GDD measured by the photodetector, enabling construction of a three-dimensional image of the object.”).  
However, KOPEIKA fails to disclose, 
a decoder coupled to the array of photodetectors, the decoder configured to decode data encoded in the target configured as an RFID tag; and
	a housing configured for portability and hand-held manipulation by a user, the housing dimensioned to house at least the mmW imaging device, wherein the up-converter array, the first focusing lens, the photodetector array, the optical lens, and the display are axially aligned with one another along a common axis in the housing.

Conley (US 20180356625 A1) is also  considered analogous art. Conley discloses, 
A lens, an array of up-converter elements, the photodetector array (Paragraph 0017, “FIG. 4 shows an exemplary circuit of an up-conversion system (e.g., as shown in FIG. 2). Photodiode 11 creates a current upon receiving SWIR light.”) and a display which are all supported in a common housing which is axially aligned (“ FIG. 3 shows an exemplary NVG system broken down into its core components. An objective lens 31 is directed towards a target of interest. A housing assembly 33 covers an image intensifier tube 35 and connects to the objective lens 31 and an eyepiece 37. An exemplary up-conversion system (not shown) can be placed within housing assembly 33 between objective lens 31 and image intensifier tube 35 such that incoming SWIR light can first enter the objective lens 31 and then reach up-conversion system. NIR light emitted by the up-conversion system can then reach the image intensifier tube 35 to amplify the light and allow an operator to view the light through the eyepiece 37.”; therefore the NVG (night vision goggle system) contains the up conversion elements, photodiodes and eyepiece depicting the light [tantamount to display] in one common housing where the components are axially aligned).  
However, Conley fails to disclose, 
a mmW source configured to transmit mmW radiation to a target;
an optical lens disposed between the second surface of the up-converter array and the first surface of the photodetector array, the optical lens configured to direct light emitted by the up-converter array to the array of photodetectors;
a decoder coupled to the array of photodetectors, the decoder configured to decode data encoded in the target configured as an RFID tag; and

Hamilton (US 20200049455 A1) is considered analogous art as it discloses a viewing optic. Hamilton discloses, 
a first focusing lens (FIG. 39 , lens 54), an array of photodetectors (Paragraph 0140, “FIG. 68 is a representative exploded view of the photosensor and LED with a simulated cone of vision drawn to illustrate the angle of acceptance of light for the photosensor.”), an optical lens (Paragraph 0555, “The digital display image and the target image of the objective lens system in the main body of the riflescope do not move in relation to one another.”) and  a display comprising an array of display pixels coupled to the array of photodetectors, the display configured to convert electrical signals produced by the array of photodetectors to an optical image of the target (Paragraph 0658, “FIG. 71 provides a representative schematic of a viewing optic 7000 with a main body 7005 and a base coupled to the main body 7010. The main body 7005 has an optical system for viewing an image of an outward scene and a beam combiner 7020 with a photo sensor 7025 and a light filter 7030 located above the beam combiner 7020. This allows the photo sensor to look directly at the target scene, without creating an obstruction in the field of view. The base 7010 has an integrated display system 7015 having an active display for generating an image that is projected into the first focal plane of the viewing optic.”). Hamilton also discloses, a housing configured for portability and hand-held manipulation by a user where the elements discloses above are axially aligned (FIG. 39 shows that the housing is configured for portability and hand-held manipulation and elements are axially aligned). 
However, Hamilton fails to disclose, 
an array of up-converter elements configured to convert backscatter radiation received from the target directly to visible light, the up-converter array having a first surface and a second surface;
a decoder coupled to the array of photodetectors, the decoder configured to decode data encoded in the target configured as an RFID tag; and

In reference to independent claim 1, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claim 1. Specifically,
the prior arts made of record fail to disclose a decoder coupled to the array of photodetectors, the decoder configured to decode data encoded in the target configured as an RFID tag in combination with the other claimed features. 

Dependent claims 3-9,11,13 and 14 are also allowed due to their dependency on independent claim 1.

Independent claim 15 and its dependent claims 17-19 also allowed due to a similar analysis using the prior arts made of record as independent claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648